UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to: Commission file number: 333-177534 MILAGRO OIL& GAS, INC. (Exact name of registrant as specified in its charter) Delaware 26-1307173 (State of Incorporation) (I.R.S. Employer Identification No.) 1301 McKinney, Suite 500, Houston, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713)750-1600 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of May 22, 2013, there were 280,400 shares of the registrant’s common stock, par value $.01 per share, outstanding. Table of Contents Page PART I. Financial Information Item1. Financial Statements (Unaudited) Unaudited Condensed Consolidated Balance Sheets as of March 31, 2013 and December31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosure about Market Risk 28 Item4. Controls and Procedures 31 PART II. Other Information Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. Mine Safety Disclosure 32 Item5. Other Information 32 Item6. Exhibits 33 2 PART I Item 1. Financial Statements MILAGRO OIL AND GAS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable: Oil, NGL and natural gas sales Joint interest billings and other — net of allowance for doubtful accounts of $705 and $719 at March 31, 2013 and December 31, 2012, respectively Derivative assets 29 Deferred taxes 29 Prepaid expenses and other Total current assets PROPERTY, PLANT AND EQUIPMENT (at cost): Oil, NGL and natural gas properties — full cost method: Proved properties Unproved properties Less accumulated depreciation, depletion and amortization ) ) Net oil, NGL and natural gas properties Other property and equipment – net of accumulated depreciation of $6,989 and $6,879 at March 31, 2013 and December 31, 2012, respectively Total property plant and equipment DERIVATIVE ASSETS 15 68 OTHER ASSETS: Deferred financing fees, net Advance to affiliate Other Total noncurrent assets TOTAL $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 MILAGRO OIL AND GAS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Asset retirement obligation Current debt Deferred taxes 29 Accrued interest payable Total current liabilities NONCURRENT LIABILITIES: Derivative liabilities Asset retirement obligation Other Total noncurrent liabilities MEZZANINE EQUITY Redeemable series A preferred stock (Note 10) COMMITMENTS AND CONTINGENCIES (Note 13) STOCKHOLDERS’ DEFICIT Common shares (par value, $0.01 per share: shares authorized; 1,000,000; shares issued and outstanding: 280,400 as of March 31, 2013 and December 31, 2012, respectively) 3 3 Additional paid-in capital ) ) Accumulated (deficit) ) ) Total stockholders’ deficit ) ) TOTAL $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 MILAGRO OIL AND GAS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) Three Months Ended March 31, REVENUES: Oil, NGL and natural gas revenues $ $ (Loss) Gain on commodity derivatives, net ) Total revenues COSTS AND EXPENSES: Gathering and transportation Lease operating Taxes other than income Depreciation, depletion and amortization Full cost ceiling impairment - General and administrative Accretion Total costs and expenses Operating income (loss) ) OTHER (INCOME) EXPENSE: Other income ) ) Interest and related expenses, net of amounts capitalized Total other expense LOSS BEFORE INCOME TAX ) ) INCOME TAX EXPENSE — — NET LOSS ) ) Preferred dividends NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 MILAGRO OIL AND GAS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation, depletion and amortization Full cost impairment — Amortization of deferred financing costs Accretion of asset retirement obligations Recapitalization of debt loss OID interest Unrealized loss on commodity derivatives Changes in assets and liabilities — net of acquisitions: Accounts receivable and accrued revenue ) ) Prepaid expenses and other Accounts payable, accrued liabilities and other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to oil, NGL and natural gas properties ) ) Additions of other long term assets ) ) Net sales of oil, NGL and natural gas properties — Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings Payments of borrowings ) ) Other (1
